IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-40358
                         Conference Calendar



RAUL DIAZ,

                                          Plaintiff-Appellant,


versus

WILLIAM F. WOODS, WARDEN,

                                          Defendant-Appellee.


                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. C-95-CV-490
                          - - - - - - - - - -
                            October 23, 1996

Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Raul Diaz appeals the dismissal of his petition for habeas

corpus, which he filed pursuant to 28 U.S.C. § 2241.      Attacks on

the validity of a conviction must be brought under 28 U.S.C.

§ 2255, not § 2241, and such claims may be adjudicated only in

the district in which the prisoner was sentenced.       Broussard v.

Lippman, 643 F.2d 1131, 1134 (5th Cir.), cert. denied, 452 U.S.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-40358
                               - 2 -

920 (1981).   See also, Cox v. Warden, Federal Detention Ctr., 911
F.2d 1111, 1113 (5th Cir. 1990).   The sentencing court in this

case was the District Court for the Western District of Texas,

but Diaz filed his habeas petition in the District Court for the

Southern District of Texas.   Appellant’s prior unsuccessful

motion pursuant to 28 U.S.C. § 2255, which he filed in the proper

forum, does not entitled him to seek relief under 28 U.S.C.

§ 2241.   McGhee v. Hanberry, 604 F.2d 9, 10 (5th Cir. 1979).     The

district court did not err in dismissing Diaz’s petition.

     This appeal is frivolous.   We caution Diaz that any

additional frivolous appeals filed by him will invite the

imposition of sanctions. To avoid sanctions, Diaz is further

cautioned to review any pending appeals to ensure that they do

not raise arguments that are frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.